 

Exhibit 10.1

EXECUTION COPY

 

 

 

ELECTRONIC DATA SYSTEMS CORPORATION

To

JPMORGAN CHASE BANK,

Trustee


__________________

FOURTH SUPPLEMENTAL INDENTURE

Dated as of June 30, 2003

_________________


3.875% Convertible Senior Notes due 2023

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I Relation to Indenture; Additional Definitions
    1 ARTICLE II The Series of Debt Securities
    7 ARTICLE III Optional Redemption of the Notes
  10 ARTICLE IV Purchase Upon a Fundamental Change
  12 ARTICLE V Optional Purchase
  14 ARTICLE VI Conditions and Procedures for Purchases at Option of Holders
  15 ARTICLE VII Conversion of Notes
  19 ARTICLE VII Restrictions on Transfer
  28 ARTICLE IX Remedies; Modification and Waiver
  32 ARTICLE X Miscellaneous Provisions 33

 

 

-i-

--------------------------------------------------------------------------------

 

ELECTRONIC DATA SYSTEMS CORPORATION
 

FOURTH SUPPLEMENTAL INDENTURE
 

3.875% Convertible Senior Notes due 2023
 

FOURTH SUPPLEMENTAL INDENTURE, dated as of June 30, 2003, between ELECTRONIC
DATA SYSTEMS CORPORATION, a Delaware corporation (the "Company"), and JPMORGAN
CHASE BANK, as Trustee (the "Trustee").

 

RECITALS

 

WHEREAS the Company has heretofore executed and delivered to the Trustee an
Indenture, dated as of August 12, 1996 (the "Base Indenture" and, as hereby
supplemented and amended, the "Indenture"), providing for the issuance from time
to time of one or more series of the Company's debentures, notes, bonds or other
evidence of indebtedness (the "Debt Securities").

 

WHEREAS pursuant to the terms of the Indenture, the Company desires to provide
for the establishment of one new series of its Debt Securities to be designated
as the "3.875% Convertible Senior Notes due 2023 (the "Notes"), the form and
substance of such Notes and the terms, provisions and conditions thereof to be
set forth as provided in the Base Indenture and this Fourth Supplemental
Indenture.

 

WHEREAS, the Company has requested that the Trustee execute and deliver this
Fourth Supplemental Indenture and all requirements necessary to make this Fourth
Supplemental Indenture a valid, binding and enforceable instrument in accordance
with its terms, and to make the Notes, when executed, authenticated and
delivered by the Company, the valid, binding and enforceable obligations of the
Company, have been done and performed, and the execution and delivery of this
Fourth Supplemental Indenture has been duly authorized in all respects.

 

NOW, THEREFORE, in consideration of the purchase and acceptance of the Notes by
the Holders thereof, and for the purpose of setting forth, as provided in the
Base Indenture, the form and terms of the Notes, the Company covenants and
agrees with the Trustee as follows:

 

ARTICLE I     

Relation to Indenture; Additional Definitions

 

Section 1.01        Relation to Indenture.  This Fourth Supplemental Indenture
constitutes an integral part of the Base Indenture.

 

Section 1.02        Additional Definitions.  For all purposes of this Fourth
Supplemental Indenture:

 

Capitalized terms used herein shall have the meaning specified herein or in the
Base Indenture, as the case may be;

 

 

-1-

 

--------------------------------------------------------------------------------

 

 

"Additional Amounts" has the meaning set forth in Section 2.04(f) hereof;

 

"Beneficial Owner" shall be determined in accordance with Rule 13d-3 promulgated
by the Commission under the Exchange Act;

 

"Bid Solicitation Agent" has the meaning set forth in Section 2.12 hereof;

 

"Business Day" means, with respect to any Place of Payment for the Notes, a day
other than a Saturday, a Sunday, a legal holiday or a day on which banking
institutions or trust companies in such Place of Payment are authorized or
obligated by law to close.  If any Interest Payment Date, Maturity Date,
Redemption Date, Purchase Date or Fundamental Change Purchase Date of a Note
falls on a day that is not a Business Day, the required payment will be made on
the next succeeding Business Day with the same force and effect as if made on
the relevant date that the payment was due and no interest will accrue on such
payment for the period from and after the Interest Payment Date, Maturity Date,
Redemption Date, Purchase Date or Fundamental Change Purchase Date, as the case
may be, to the date of that payment on the next succeeding Business Day.  The
definition of "Business Day" in this Fourth Supplemental Indenture and the
provisions described in the preceding sentence shall supersede the definition of
business day in Section 1.01 of the Base Indenture;

 

"Capital Lease" means a lease that, in accordance with accounting principles
generally accepted in the United States of America, would be recorded as a
capital lease on the balance sheet of the lessee;

 

"Common Equity" of any Person means capital stock of such Person that is
generally entitled to (1) vote generally in the election of directors of such
Person or (2) if such Person is not a corporation, vote or otherwise participate
generally in the selection of the governing body, partners, managers or others
that will control the management or policies of such Person;

 

"Common Stock" means the common stock, par value $.01 per share, of the Company;

 

"Company Notice" has the meaning provided in Section 6.01 hereof;

 

"Company Notice Date" has the meaning provided in Section 6.01 hereof;

 

"Contingent Interest" has the meaning provided in Section 2.04(a) hereof;

 

"Continuing Director" means a director who either was a member of the Board of
Directors on June 25, 2003 or who becomes a member of the Board of Directors
subsequent to that date and whose appointment, election or nomination for
election by the Company's stockholders is duly approved by a majority of the
Continuing Directors on the Board of Directors at the time of such approval,
either by a specific vote or by approval of the proxy statement issued by the
Company on behalf of the Board of Directors in which such individual is named as
nominee for director.

 

"Conversion Agent" means the office or agency designated by the Company where
Notes may be presented for conversion;

 

 

-2-

 

--------------------------------------------------------------------------------

 

 

"Conversion Date" has the meaning provided in Section 8.02 hereof;

 

"Conversion Price" means $1,000 divided by the Conversion Rate;

 

"Conversion Rate" has the meaning provided in Section 8.01 hereof;

 

"CPDI Regulations" has the meaning provided in Section 2.13 hereof;

 

"Distributed Assets or Securities" has the meaning provided in Section 7.06(c)
hereof;

 

"Equity Interests" means any capital stock, partnership, joint venture, member
or limited liability or unlimited liability company interest, beneficial
interest in a trust or similar entity or other equity interest or investment of
whatever nature;

 

"ex-date" has the meaning provided in the definition of Spin-off Market Price.

 

"Fair Market Value" means the amount which a willing buyer would pay a willing
seller in an arm's length transaction;

 

A "Fundamental Change" shall be deemed to have occurred at such time after the
original issuance of the Notes as any of the following occurs: (a) the Common
Stock or other common stock into which the Notes are convertible is neither
listed for trading on a United States national securities exchange nor approved
for trading on the Nasdaq National Market or another established automated
over‑the‑counter trading market in the United States; (b) a "person" or "group"
within the meaning of Section 13(d) of the Exchange Act, other than the Company,
any Subsidiary of the Company or any employee benefit plan of the Company or any
such Subsidiary, files a Schedule TO (or any other schedule, form or report
under the Exchange Act) disclosing that such person or group has become the
direct or indirect ultimate Beneficial Owner of Common Equity of the Company
representing more than 50% of the voting power of the Company's Common Equity;
(c) consummation of any share exchange, consolidation or merger of the Company
pursuant to which the Common Stock will be converted into cash, securities or
other property or any sale, lease or other transfer (in one transaction or a
series of transactions) of all or substantially all of the consolidated assets
of the Company and its Subsidiaries, taken as a whole, to any Person (other than
the Company or one or more of the Company's Subsidiaries); provided, however,
that a transaction where the holders of the Company's Common Equity immediately
prior to such transaction own, directly or indirectly, more than 50% of the
aggregate voting power of all classes of Common Equity of the continuing or
surviving corporation or transferee immediately after such event shall not be a
Fundamental Change; (d) Continuing Directors cease to constitute at least a
majority of the Board of Directors; provided, however, that a Fundamental Change
shall not be deemed to have occurred in respect of any of the foregoing if
either (i) the Last Reported Sale Price per share of Common Stock for any five
Trading Days within the period of 10 consecutive Trading Days ending immediately
before the later of the Fundamental Change or the public announcement thereof
shall equal or exceed 105% of the Conversion Price of the Notes in effect
immediately before the Fundamental Change or the public announcement thereof; or
(ii) at least 90% of the consideration (excluding cash payments for fractional
shares) in the transaction or transactions constituting the Fundamental Change
consists of shares of capital stock traded on a national securities exchange or
quoted on the NASDAQ National Market (or which shall be so traded or quoted when
issued or exchanged in connection with such Fundamental Change) (such securities
being referred to as "Publicly Traded Securities") and as a result

 

 

-3-

 

--------------------------------------------------------------------------------

 

of such transaction or transactions the Notes become convertible into such
Publicly Traded Securities (excluding cash payments for fractional shares).  For
purposes of the foregoing proviso the term "capital stock" of any Person means
any and all shares (including ordinary shares or American Depositary Shares),
interests, participations or other equivalents however designated of corporate
stock or other equity participations, including partnership interests, whether
general or limited, of such Person and any rights (other than debt securities
convertible or exchangeable into an equity interest), warrants or options to
acquire an equity interest in such Person.

 

"Fundamental Change Purchase Date" has the meaning provided in Section 4.01
hereof;

 

"Fundamental Change Purchase Notice" has the meaning provided in Section 4.03
hereof;

 

"Fundamental Change Purchase Price" has the meaning provided in Section 4.01
hereof;

 

"Global Notes" has the meaning set forth in Section 2.08(a) hereof;

 

The term "Indebtedness" as applied to any Person, means bonds, debentures, notes
and other instruments or arrangements representing obligations created or
assumed by any such Person, in respect of:  (i) obligations for money borrowed
(other than unamortized debt discount or premium); (ii) obligations evidenced by
a note or similar instrument given in connection with the acquisition of any
business, properties or assets of any kind; (iii) obligations as lessee under a
Capital Lease; and (iv) any amendments, renewals, extensions, modifications and
refundings of any such indebtedness or obligations listed in clause (i), (ii) or
(iii) above.  All indebtedness secured by a lien upon property owned by such
Person of such type, although such Person has not assumed or become liable for
the payment of such indebtedness, shall for all purposes hereof be deemed to be
indebtedness of such Person.  All indebtedness for borrowed money incurred by
any other Persons which is directly guaranteed as to payment of principal by
such Person shall for all purposes hereof be deemed to be indebtedness of any
such Person, but no other contingent obligation of such Person in respect of
indebtedness incurred by any other Persons shall for any purpose be deemed to be
indebtedness of such Person;

 

"Initial Purchasers" means Citigroup Global Markets Inc and Banc of America
Securities LLC, as initial purchasers in the offering of the Notes pursuant to
the Offering Memorandum dated June 25, 2003 relating thereto;

 

"Interest Payment Date" has the meaning set forth in Section 2.04(a) hereof;

 

"Last Reported Sale Price" of Common Stock on any date means the closing sale
price per share (or, if no closing sale price is reported, the average of the
bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on that date as reported in composite
transactions for the principal U.S. securities exchange on which Common Stock is
traded or, if the Common Stock is not listed on a U.S. national or regional
securities exchange, as reported by the Nasdaq National Market.  If the Common
Stock is not listed for trading on a U.S. national or regional securities
exchange and not reported by the Nasdaq National Market on the relevant date,
the "last reported sale price" shall be the last quoted bid price for Common
Stock in the over-the-counter market on the

 

 

-4-

 

--------------------------------------------------------------------------------

 

 

 relevant date as reported by the National Quotation Bureau or similar
organization.  If the Common Stock is not so quoted, the "last reported sale
price" will be the average of the mid-point of the last bid and ask prices for
the Common Stock on the relevant date from each of at least three nationally
recognized independent investment banking firms selected by the Company for this
purpose.

 

"Market Price" means the average of the Last Reported Sale Prices of Common
Stock for the 20 Trading Day period ending on the applicable date of
determination (if the applicable date of determination is a Trading Day or, if
not, then on the last Trading Day prior to such applicable date of
determination), appropriately adjusted to take into account the occurrence,
during the period commencing on the first of the Trading Days during such 20
Trading Day period and ending on the applicable date of determination, of any
event that would result in an adjustment of the Conversion Rate under this
Supplemental Indenture.

 

"Maturity Date" has the meaning set forth in Section 2.03 hereof;

 

"Notes" has the meaning set forth in the second paragraph of the Recitals
hereof;

 

"Option Issue Date" means the settlement date for the issuance of Option
Securities (as such term is defined in the Purchase Agreement);

 

"Base Indenture" has the meaning set forth in the first paragraph of the
Recitals hereof;

 

"Original Issue Date" has the meaning provided in Section 2.04(a) hereof;

 

"Purchase Agreement" means that certain Purchase Agreement dated June 25, 2003
among the Company and the Initial Purchasers which provides for the sale by the
Company to the Initial Purchasers of the Notes;

 

"Purchase Date" has the meaning provided in Section 5.01(a) hereof;

 

"Purchase Notice" has the meaning provided in Section 5.01(a)(i) hereof;

 

"Purchase Price" has the meaning provided in paragraph 8 of the Notes;

 

"Qualified Institutional Buyer" has the meaning assigned to such term in Rule
144A under the Securities Act;

 

"Redemption Price" has the meaning set forth in paragraph 6 of the Notes;

 

"Registrable Securities" has the meaning assigned to such term in the
Registration Rights Agreement;

 

"Registration Default" has the meaning assigned to such term in the Registration
Rights Agreement;

 

"Registration Rights Agreement" means that certain Registration Rights
Agreement, dated as of  June 30, 2003, by and among the Company and the Initial
Purchasers;

 

-5-

 

--------------------------------------------------------------------------------

 

"Regular Record Date" has the meaning set forth in Section 2.04(a) hereof;

 

"Restricted Common Stock Legend" means the legend labeled as such, substantially
in the form set forth in Exhibit G hereof;

 

"Rights Agreement" means that certain Rights Agreement dated as of March 12,
1996, between the Company and American Stock Transfer & Trust Company, as rights
agent, as amended from time to time.

 

"Shelf Registration Statement" has the meaning assigned to such term in the
Registration Rights Agreement;

 

"Spin-off Market Price" per share of Common Stock of the Company or the Equity
Interests in a Subsidiary or other business unit of the Company on any day means
the average of the daily Last Reported Sale Price for the 10 consecutive Trading
Days commencing on and including the fifth Trading Day after the "ex-date" with
respect to the issuance or distribution requiring such computations.  As used
herein, the term "ex date," when used with respect to any issuance or
distribution, shall mean the first date on which the security trades regular way
on the New York Stock Exchange or such other national regional exchange or
market in which the security trades without the right to receive such issuance
or distribution.

 

"Trading Day" means (a) if the applicable security is listed, admitted for
trading or quoted on the New York Stock Exchange, the NASDAQ National Market or
another national security exchange, a day on which the New York Stock Exchange,
the NASDAQ National Market or another national security exchange is open for
business or (b) if the applicable security is not so listed, admitted for
trading or quoted, any day other than a Saturday or Sunday or a day on which
banking institutions in the State of New York are authorized or obligated by
law, regulation or executive order to close.

 

"Trading Price" of the Notes on any date of determination means the average of
the secondary market bid quotations per $1,000 principal amount of Notes
obtained by the Bid Solicitation Agent for $10 million principal amount of Notes
at approximately 4:00 p.m., New York City time, on such determination date from
three unaffiliated, nationally recognized securities dealers the Company
selects, provided that if: (i) at least three such bids are not obtained by the
Bid Solicitation Agent, or (ii) in the Company's reasonable judgment, the bid
quotations are not indicative of the secondary market value of the Notes, then
the Trading Price of the Notes will equal (a) the then applicable Conversion
Rate of the Notes multiplied by (b) the average Last Reported Sale Price of
Common Stock for the five Trading Days ending on such determination date,
appropriately adjusted to take into account the occurrence, during the period
commencing on the first of such Trading Days during such five Trading Day period
and ending on such determination date, of any event described in Section 7.06 of
this Fourth Supplemental Indenture.

 

"Transfer Restricted Securities" means the Registrable Securities under the
Registration Rights Agreement.

 

All references herein to Articles and Sections, unless otherwise specified,
refer to the corresponding Articles and Sections of this Fourth Supplemental
Indenture; and

 

 

-6-

 

--------------------------------------------------------------------------------

 

The terms "herein," "hereof," "hereunder" and other words of similar import
refer to this Fourth Supplemental Indenture.

 

ARTICLE II  

The Series of Debt Securities

 

Section 2.01        Title of the Debt Securities.  The Notes shall be designated
as the "3.875% Convertible Senior Notes due 2023."  The Notes shall be treated
for all purposes under the Indenture as a single class or series of Debt
Securities.

 

Section 2.02        Limitation on Aggregate Principal Amount.  The Trustee shall
authenticate and deliver Notes for original issue on the Original Issue Date in
the aggregate principal amount of $600,000,000 upon a Company Order for the
authentication and delivery thereof and satisfaction of Section 2.05 of the Base
Indenture.  Such order shall specify the amount of the Notes to be
authenticated, the date on which the original issue of Notes is to be
authenticated and the name or names of the initial Holder or Holders.  The
Trustee shall authenticate and deliver Notes for original issue on the Option
Issue Date in the aggregate principal amount of up to $90,000,000 upon a Company
Order for the authentication and delivery thereof and satisfaction of Section
2.05 of the Base Indenture.  Such order shall specify the amount of the Notes to
be authenticated, the date on which the original issue of Notes is to be
authenticated and the name or names of the initial Holder or Holders.  The
aggregate principal amount of Notes that may be outstanding shall not exceed
$690,000,000.

 

Section 2.03        Stated Maturity.  The Stated Maturity of the Notes shall be
July 15, 2023 (the "Maturity Date").  The principal amount of the Notes shall be
payable on the Maturity Date unless the Notes are earlier redeemed, purchased or
converted in accordance with the terms of the Indenture.

 

Section 2.04        Interest and Interest Rates.

 

(a)        The Notes shall bear interest at a rate of 3.875% per year, from June
30, 2003 (the "Original Issue Date") or from the most recent Interest Payment
Date (as defined below) to which payment has been made or duly provided for,
payable semiannually in arrears on January 15 and July 15 of each year,
beginning January 15, 2004 (each an "Interest Payment Date") to the persons in
whose names the Notes are registered at the close of business on January 1 and
July 1 (each a "Regular Record Date") (whether or not a Business Day), as the
case may be, immediately preceding such Interest Payment Date.  The Notes shall
also provide for payment of contingent interest ("Contingent Interest") in
certain circumstances as specified in paragraph 5 of the Notes.

 

(b)        Holders of Notes at the close of business on a Regular Record Date
will receive payment of interest, including Contingent Interest, if any, payable
on the corresponding Interest Payment Date notwithstanding the conversion of
such Notes at any time after the close of business on such Regular Record Date. 
Notes surrendered for conversion by a Holder during the period from the close of
business on any Regular Record Date to the opening of business on the
immediately following Interest Payment Date must be accompanied by payment of an
amount equal to the interest, including Contingent Interest, if any, that the
Holder is to receive on the

 

 

-7-

 

--------------------------------------------------------------------------------

 

 

Notes; provided, however, that no such payment need be made if (1) the Company
has specified a Redemption Date that is after a Regular Record Date and on or
prior to the immediately following Interest Payment Date, (2) the Company has
specified a Purchase Date following a Fundamental Change that is during such
period or (3) any overdue interest (including overdue Contingent Interest, if
any) exists at the time of conversion with respect to such Notes to the extent
of such overdue interest.  The Holders of the Notes and any Common Stock
issuable upon conversion thereof will continue to be entitled to receive
Additional Amounts in accordance with the Registration Rights Agreement.

 

(c)        Any such interest not so punctually paid or duly provided for shall
forthwith cease to be payable to the Holder on such Regular Record Date and
shall either (i) be paid to the Person in whose name such Note (or one or more
Predecessor Securities) is registered at the close of business on the Special
Record Date for the payment of such Defaulted Interest to be fixed by the
Trustee, notice whereof shall be given to Holders of the Notes not less than 10
days prior to such Special Record Date, or (ii) be paid at any time in any other
lawful manner not inconsistent with the requirements of any securities exchange
or automated quotation system on which the Notes may be listed or traded, and
upon such notice as may be required by such exchange or automated quotation
system, all as more fully provided in the Indenture.

 

(d)        The amount of interest, including Contingent Interest, if any,
payable for any period shall be computed on the basis of a 360‑day year of
twelve 30-day months.  The amount of interest, including Contingent Interest, if
any, payable for any partial period shall be computed on the basis of a 360‑day
year of twelve 30‑day months and, in the case of an incomplete month, the actual
number of days elapsed.  In the event that any date on which interest is payable
on a Note is not a Business Day, then a payment of the interest, including
Contingent Interest, if any, payable on such date will be made on the next
succeeding day which is a Business Day (and without any interest or other
payment in respect of any such delay) with the same force and effect as if made
on the date the payment was originally payable.

 

(e)        If any principal of the Notes or any portion of such principal is not
paid when due (whether upon acceleration, upon the date set for payment of the
Redemption Price pursuant to paragraph 6 of the Notes, upon the date set for
payment of a Purchase Price or Fundamental Change Purchase Price pursuant to
paragraph 8 of the Notes or upon the Stated Maturity) or if interest (including
Contingent Interest, if any) due hereon or any portion of such interest is not
paid when due in accordance with paragraph 1 or paragraph 5 or 11 of the Note,
then in each such case the overdue amount shall bear interest at the rate of
3.875% per annum, compounded semiannually (to the extent that the payment of
such interest shall be legally enforceable), which interest shall accrue from
the date such overdue amount was due to the date payment of such amount,
including interest thereon, has been made or duly provided for.  All such
interest shall be payable on demand.

 

(f)        The interest rate borne by the Registrable Securities will be
increased by .25% per annum upon the occurrence of a Registration Default, which
rate will increase by an additional .25% per annum if such Registration Default
has not been cured within 90 days after the occurrence thereof and will continue
to increase by .25% at the beginning of each subsequent 90-day period until all
Registration Defaults have been cured ("Additional Amounts"); provided that the
aggregate amount of any such increase in the interest

 

 

-8-

 

--------------------------------------------------------------------------------

 

 

rate on the Registrable Securities shall in no event exceed .50% per annum.  All
accrued Additional Amounts shall be paid to Holders of Registrable Securities in
the same manner and at the same time as regular payments of interest on the
Registrable Securities.  Following the cure of all Registration Defaults, the
accrual of Additional Amounts shall cease and the interest rate on the
Registrable Securities will revert to 3.875% per annum.

 

Section 2.05        Paying Agent and Conversion Agent; Place of Payment.  The
Trustee shall initially serve as the Paying Agent and Conversion Agent for the
Notes.  The Company may appoint and change any Paying Agent or Conversion Agent
or approve a change in the office through which any Paying Agent acts without
notice, other than notice to the Trustee.  The Company or any of its
Subsidiaries or any of their Affiliates may act as Paying Agent or Conversion
Agent.  The Place of Payment where the Notes may be presented or surrendered for
payment shall be the Corporate Trust Office of the Trustee.

 

Section 2.06        Place of Registration or Exchange; Notices and Demands With
Respect to the Notes.  The place where the Holders of the Notes may present the
Notes for registration of transfer or exchange and may make notices and demands
to or upon the Company in respect of the Notes shall be the Corporate Trust
Office of the Trustee.

 

Section 2.07        Percentage of Principal Amount.  The Notes shall be
initially issued at 100% of their principal amount plus accrued interest, if
any, from June 30, 2003.

 

Section 2.08          Global Notes.

 

(a)        The Notes are being offered and sold to Qualified Institutional
Buyers as defined in Rule 144A in reliance on Rule 144A under the Securities Act
and shall be issued initially in the form of one or more permanent Global
Securities in definitive, fully registered, book‑entry form, without interest
coupons (collectively, the "Global Notes").

 

(b)        Each of the Global Notes shall represent such of the Notes as shall
be specified therein and shall each provide that it shall represent the
aggregate principal amount of Notes from time to time endorsed thereon and that
the aggregate principal amount of Notes represented thereby may from time to
time be reduced or increased, as appropriate, to reflect exchanges, redemptions,
purchases or conversions.  Any endorsement of a Global Note to reflect the
amount, or any increase or decrease in the aggregate principal amount, of Notes
represented thereby shall be reflected by the Trustee on Schedule A attached to
the Note and made by the Trustee in accordance with written instructions or such
other written form of customary instructions from the Depositary or its
nominee. 

 

(c)        The Depository Trust Company shall initially serve as Depositary with
respect to the Global Notes.  Such Global Notes shall bear the legends set forth
in the form of Security attached as Exhibit A hereto.

 

Section 2.09          Form of Debt Securities.  The Global Notes shall be
substantially in the form attached as Exhibit A hereto.

 

Section 2.10         Registrar.  The Trustee shall initially serve as the
Registrar for the Notes.

 

 

-9-

 

--------------------------------------------------------------------------------

 

 

Section 2.11        Sinking Fund Obligations.  The Company shall have no
obligation to redeem or purchase any Notes pursuant to any sinking fund or
analogous requirement.

 

Section 2.12      Bid Solicitation Agent.  The Trustee shall initially serve as
the bid solicitation agent (the "Bid Solicitation Agent") for purposes of
obtaining secondary market bid quotations for determining Trading Prices.  The
Company may change the Bid Solicitation Agent at any time; provided, however,
the Bid Solicitation Agent shall not be an Affiliate of the Company.  The Bid
Solicitation Agent shall solicit bids from nationally recognized securities
dealers that are believed by the Company to be willing to bid for the Notes.

 

Section 2.13        Tax Treatment of Notes.  The Company agrees, and by
purchasing a beneficial ownership interest in the Notes each Holder, and any
person (including an entity) that acquires a direct or indirect beneficial
interest in the Notes, will be deemed to have agreed (i) for United States
federal income tax purposes to treat the Notes as Indebtedness of the Company
that is subject to the Contingent Payment Debt Instrument regulations under
Treas. Reg. Sec. 1.1275‑4 (the "CPDI Regulations"), (ii) for all tax purposes to
treat the Notes as Indebtedness of the Company, (iii) for purposes of the CPDI
Regulations, to treat the fair market value of any stock beneficially received
by a beneficial holder upon any conversion of the Notes as a contingent payment,
(iv) to be bound by the Company's determination that the Notes are contingent
payment debt instruments subject to the "noncontingent bond method" of accruing
original issue discount within the meaning of the CPDI Regulations with respect
to the Notes, (v) to accrue original issue discount at the comparable yield as
determined by the Company, and (vi) to be bound by the Company's projected
payment schedule with respect to the Notes.  The provisions of this Supplemental
Indenture shall be interpreted to further this intention and agreement of the
parties.  The comparable yield and the schedule of projected payments are not
determined for any purpose other than for the determination of interest accruals
and adjustment thereof in respect of the Notes for United States federal income
tax purposes.  The comparable yield and the schedule of projected payments do
not constitute a projection or representation regarding the future stock price
or the amounts payable on the Notes.  For purposes of the foregoing, the
Company's determination of the "comparable yield" is 5.8% per annum, compounded
semiannually.  A Holder of Notes may obtain the amount of original issue
discount, issue date, comparable yield and projected payment schedule (which
schedule is attached as Exhibit J) by submitting a written request for such
information to:  Electronic Data Systems Corporation, 5400 Legacy Drive, Plano,
Texas 75024-3105, Attention: Treasurer.

 

Section 2.14          Defeasance and Discharge.  The Notes issued hereby will
not be subject to any defeasance provisions.


 

ARTICLE III

Optional Redemption of the Notes

 



Section 3.01          Right to Redeem; Notice to Trustee, Paying Agent and
Holders.  On or after July 15, 2010, the Company may, at its option, redeem the
Notes in whole, or in part, at any time in accordance with the provisions of
paragraph 6 of the Notes.  If the Company elects to redeem Notes pursuant to
paragraph 6 of the Notes, it shall notify in writing the Trustee, the Paying
Agent and each Holder of Notes to be redeemed, as provided in Section 3.03 of
the Base Indenture and Section 3.04 hereof.

 

 

 

-10-

 

--------------------------------------------------------------------------------

 

 

Section 3.02          Fewer Than All Outstanding Notes to Be Redeemed.  If fewer
than all of the outstanding Notes are to be redeemed, the Trustee shall select
the Notes to be redeemed in principal amounts of $1,000 or integral multiples
thereof.  In the case that the Trustee shall select the Notes to be redeemed,
the Trustee may effectuate such selection by lot, pro rata, or by any other
method that the Trustee considers fair and appropriate.  The Trustee will make
such selection promptly following receipt of the notice of redemption from the
Company provided pursuant to Section 3.04 hereof.

 

Section 3.03          Selection of Notes to Be Redeemed.  If any Notes selected
for partial redemption are thereafter surrendered for conversion in part before
termination of the conversion right with respect to the portion of the Notes so
selected, the converted portion of such Notes shall be deemed (so far as may
be), to be the portion selected for redemption.  Notes which have been converted
during a selection of Notes to be redeemed may be treated by the Trustee as
outstanding for the purpose of such selection.  Nothing in this Section 3.03
shall affect the right of any Holder to convert any Notes pursuant to
Article VIII hereof before the termination of the conversion right with respect
thereto.

 

Section 3.04        Notice of Redemption.  In addition to those matters set
forth in Section 3.03 of the Indenture, a notice of redemption sent to Holders
of Notes shall state:

 

(a)          the then current Conversion Rate;

 

(b)          the name and address of the Paying Agent and the Conversion Agent;

 

(c)          that the Notes called for redemption may be converted at any time
before the close of business on the Business Day immediately preceding the
Redemption Date; and

 

(d)           that Holders who wish to convert Notes must comply with the
procedures in paragraph 10 of the Notes.

 

Section 3.05           Effect of Notice of Redemption.  Once notice of
redemption is mailed, Notes called for redemption become due and payable on the
Redemption Date and at the Redemption Price, except for Notes that are converted
in accordance with the provisions of Article VII hereof and paragraph 10 of the
Notes.  Upon presentation and surrender to the Paying Agent, Notes called for
redemption shall be paid at the Redemption Price as defined in paragraph 6 of
the Notes.

 

Section 3.06        Deposit of Redemption Price.  On or before 10:00 a.m. (New
York City time) on the Redemption Date, the Company shall deposit with the
Paying Agent (or if the Company or an Affiliate of the Company is acting as the
Paying Agent, shall segregate and hold in trust) an amount of money sufficient
to pay the aggregate Redemption Price of all the Notes to be redeemed on that
date other than the Notes or portions thereof called for redemption which on or
prior thereto have been delivered by the Company to the Registrar for
cancellation or have been converted.  The Trustee and Paying Agent shall, as
promptly as practicable, return to the Company any money not required for that
purpose because of conversion of the Notes in accordance with the provisions of
Article VII hereof.  If such money is then held by the Company or a Subsidiary
in trust and is not required for such purpose, it shall be discharged from such
trust.

 

-11-

 

--------------------------------------------------------------------------------

 

ARTICLE IV


Purchase Upon a Fundamental Change

 

Section 4.01        Purchase at the Option of the Holder upon a Fundamental
Change.  If a Fundamental Change shall occur at any time prior to July 15, 2010,
each Holder shall have the right, at such Holder's option, to require the
Company to purchase any or all of such Holder's Notes for cash on a date
specified by the Company that is no later than 35 days after the date of the
Company Notice of the occurrence of such Fundamental Change (subject to
extension to comply with applicable law, as provided in Section 6.04) (the
"Fundamental Change Purchase Date").  The Notes shall be repurchased in integral
multiples of $1,000 of the principal amount.  The Company shall purchase such
Notes at a price (the "Fundamental Change Purchase Price") equal to 100% of the
principal amount of the Notes to be purchased plus accrued and unpaid interest,
including Contingent Interest and Additional Amounts, if any, to the Fundamental
Change Purchase Date.  No Notes may be purchased at the option of the Holders
upon a Fundamental Change if there has occurred and is continuing an Event of
Default (other than an Event of Default that is cured by the payment of the
Fundamental Change Purchase Price of the Notes).

 

Section 4.02        Notice of Fundamental Change.  The Company, or at its
request (which must be received by the Paying Agent at least three Business Days
(or such lesser period as agreed to by the Paying Agent) prior to the date the
Paying Agent is requested to give such notice as described below), the Paying
Agent in the name of and at the expense of the Company, shall mail to all
Holders and the Trustee a Company Notice of the occurrence of a Fundamental
Change and of the purchase right arising as a result thereof, including the
information required by Section 6.01 hereof, on or before the 30th day after the
occurrence of such Fundamental Change.

 

Section 4.03        Exercise of Option.  For a Note to be so purchased at the
option of the Holder, the Paying Agent must receive such Note duly endorsed for
transfer, together with a written notice of purchase (a "Fundamental Change
Purchase Notice") and the form entitled "Form of Fundamental Change Purchase
Notice" on the reverse thereof duly completed, on or before the 35th day after
the date of the Company Notice of the occurrence of such Fundamental Change,
subject to extension to comply with applicable law.  The Fundamental Change
Purchase Notice shall state:

 

(a)        if certificated, the certificate numbers of the Notes which the
Holder shall deliver to be purchased, or, if not certificated, the Fundamental
Change Purchase Notice must comply with appropriate Depositary procedures;

 

(b)        the portion of the principal amount of the Notes which the Holder
shall deliver to be purchased, which portion must be $1,000 in principal amount
or an integral multiple thereof; and

 

 

 

-12-

 

--------------------------------------------------------------------------------

 

 

(c)         that such Notes shall be purchased as of the Fundamental Change
Purchase Date pursuant to the terms and conditions specified in paragraph 8 of
the Notes and in this Supplemental Indenture.

 

Section 4.04    Procedures.  The Company shall purchase from a Holder, pursuant
to Article IV hereof, Notes if the principal amount of such Notes is $1,000 or a
multiple of $1,000 if so requested by such Holder.

 

Any purchase by the Company contemplated pursuant to the provisions of Article
IV hereof shall be consummated by the delivery of the Fundamental Change
Purchase Price to be received by the Holder promptly following the later of the
Fundamental Change Purchase Date or the time of book-entry transfer or delivery
of the Notes.

 

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Fundamental Change Purchase Notice contemplated by Section 4.03
shall have the right at any time prior to the close of business on the Business
Day prior to the Fundamental Change Purchase Date to withdraw such Fundamental
Change Purchase Notice (in whole or in part) by delivery of a written notice of
withdrawal to the Paying Agent in accordance with Section 6.02.

 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Purchase Notice or written notice of withdrawal thereof.

 

On or before 10:00 a.m. (New York City time) on the Fundamental Change Purchase
Date, the Company shall deposit with the Paying Agent (or if the Company or an
Affiliate of the Company is acting as the Paying Agent, shall segregate and hold
in trust) money sufficient to pay the aggregate Fundamental Change Purchase
Price of the Notes to be purchased pursuant to Article IV hereof.  Payment by
the Paying Agent of the Fundamental Change Purchase Price for such Notes shall
be made promptly following the later of the Fundamental Change Purchase Date or
the time of book-entry transfer or delivery of such Notes.  If the Paying Agent
holds, in accordance with the terms of the Indenture, money sufficient to pay
the Fundamental Change Purchase Price of such Notes on the Business Day
following the Fundamental Change Purchase Date, then, on and after such date,
such Notes shall cease to be outstanding and interest (including Contingent
Interest and Additional Amounts, if any) on such Notes shall cease to accrue,
whether or not book-entry transfer of such Notes is made or such Notes are
delivered to the Paying Agent, and all other rights of the Holder shall
terminate (other than the right to receive the Fundamental Change Purchase Price
upon delivery or transfer of the Notes).  Nothing herein shall preclude any
withholding tax required by law.

 

The Company shall require each Paying Agent (other than the Trustee) to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of the
Fundamental Change Purchase Price and shall notify the Trustee of any default by
the Company in making any such payment.  If the Company or an Affiliate of the
Company acts as Paying Agent, it shall segregate the money held by it as Paying
Agent and hold it as a separate trust fund.  The Company at any time may require
a Paying Agent to deliver all money held by it to the Trustee and to account for
any funds disbursed by the Paying Agent.  Upon doing so, the Paying Agent shall
have no further liability for the cash delivered to the Trustee.

 

 

-13-

 

--------------------------------------------------------------------------------

 

 

All questions as to the validity, eligibility (including time of receipt) and
acceptance of any Notes for purchase shall be determined by the Company, whose
determination shall be final and binding.

 

 

ARTICLE V  

Optional Purchase

 

Section 5.01          Purchase of Notes by the Company at the Option of the
Holder.

 

(a)           On each of July 15, 2010, July 15, 2013 and July 15, 2018 (each, a
"Purchase Date"), Holders shall have the option to require the Company to
purchase any Notes at the Purchase Price specified in paragraph 8 of the Notes,
upon:

 

(i)            delivery to the Paying Agent by the Holder of a written notice of
purchase (a "Purchase Notice") at any time from the opening of business on the
date that is 20 Business Days prior to the relevant Purchase Date until the
close of business on the Business Day prior to such Purchase Date, stating:

 

(1)        if certificated, the certificate numbers of the Notes which the
Holder will deliver to be purchased, or, if not certificated, the Purchase
Notice must comply with appropriate Depositary procedures;

 

(2)        the portion of the principal amount of the Notes which the Holder
will deliver to be purchased, which portion must be $1,000 in principal amount
or an integral multiple thereof; and

 

(3)        that such Notes shall be purchased as of the Purchase Date pursuant
to the terms and conditions specified in paragraph 8 of the Notes and in this
Supplemental Indenture; and

 

(ii)           delivery or book-entry transfer of such Notes to the Paying Agent
prior to, on or after the Purchase Date (together with all necessary
endorsements) at the offices of the Paying Agent, such delivery or transfer
being a condition to receipt by the Holder of the Purchase Price therefor;
provided, however, that such Purchase Price shall be so paid pursuant to this
Section 5.01 only if the Notes so delivered or transferred to the Paying Agent
shall conform in all respects to the description thereof in the related Purchase
Notice.

 

(b)          The Company shall purchase from a Holder, pursuant to the terms of
this Section 5.01, Notes if the principal amount of such Notes is $1,000 or a
multiple of $1,000 if so requested by such Holder.

 

(c)          Any purchase by the Company contemplated pursuant to the provisions
of this Section 5.01 shall be consummated by the delivery of the Purchase Price
to be received by the Holder promptly following the later of the Purchase Date
or the time of book-entry transfer or delivery of the Notes.

 

 

-14-

 

 

--------------------------------------------------------------------------------

 

 

(d)          Notwithstanding anything herein to the contrary, any Holder
delivering to the Paying Agent the Purchase Notice contemplated by this Section
5.01 shall have the right at any time prior to the close of business on the
Business Day prior to the Purchase Date to withdraw such Purchase Notice (in
whole or in part) by delivery of a written notice of withdrawal to the Paying
Agent in accordance with Section 6.02.

 

(e)           The Paying Agent shall promptly notify the Company of the receipt
by it of any Purchase Notice or written notice of withdrawal thereof.

 

(f)            On or before 10:00 a.m. (New York City time) on the Purchase
Date, the Company shall deposit with the Paying Agent (or if the Company or an
Affiliate of the Company is acting as the Paying Agent, shall segregate and hold
in trust) money sufficient to pay the aggregate Purchase Price of the Notes to
be purchased pursuant to this Section 5.01.  Payment by the Paying Agent of the
Purchase Price for such Notes shall be made promptly following the later of the
Purchase Date or the time of book-entry transfer or delivery of such Notes.  If
the Paying Agent holds, in accordance with the terms of the Indenture, money
sufficient to pay the Purchase Price of such Notes on the Business Day following
the Purchase Date, then, on and after such date, such Notes shall cease to be
outstanding and interest (including Contingent Interest and Additional Amounts,
if any) on such Notes shall cease to accrue, whether or not book-entry transfer
of such Notes is made or such Notes are delivered to the Paying Agent, and all
other rights of the Holder shall terminate (other than the right to receive the
Purchase Price upon delivery or transfer of the Notes).

 

(g)           The Company shall require each Paying Agent (other than the
Trustee) to agree in writing that the Paying Agent shall hold in trust for the
benefit of Holders or the Trustee all money held by the Paying Agent for the
payment of the Purchase Price and shall notify the Trustee of any default by the
Company in making any such payment.  If the Company or an Affiliate of the
Company acts as Paying Agent, it shall segregate the money held by it as Paying
Agent and hold it as a separate trust fund.  The Company at any time may require
a Paying Agent to deliver all money held by it to the Trustee and to account for
any funds disbursed by the Paying Agent.  Upon doing so, the Paying Agent shall
have no further liability for the cash delivered to the Trustee.

 

(h)            All questions as to the validity, eligibility (including time of
receipt) and acceptance of any Notes for purchase shall be determined by the
Company, whose determination shall be final.

 

 

ARTICLE VI


Conditions and Procedures for Purchases at Option of Holders

 

Section 6.01        Notice of Purchase Date or Fundamental Change.  The Company
shall send notices (each, a "Company Notice") to the Holders (and to beneficial
owners as required by applicable law) at their addresses shown in the Debt
Security Register maintained

 

 

 

 

-15-

 

--------------------------------------------------------------------------------

 

 

by the Registrar, and delivered to the Trustee and Paying Agent, not less than
20 Business Days prior to each Purchase Date, or on or before the 30th day after
the occurrence of the Fundamental Change, as the case may be (each such date of
delivery, a "Company Notice Date").  Each Company Notice shall include a form of
Purchase Notice or Fundamental Change Purchase Notice to be completed by a
Holder and shall state:

 

(a)        the applicable Purchase Price or Fundamental Change Purchase Price,
excluding accrued and unpaid interest, Conversion Rate at the time of such
notice (and any adjustments to the Conversion Rate) and, to the extent known at
the time of such notice, the amount of interest (including Contingent Interest
and Additional Amounts, if any), if any, that will be payable with respect to
the Notes on the applicable Purchase Date or Fundamental Change Purchase Date;

 

(b)        if the notice relates to a Fundamental Change, the events causing the
Fundamental Change and the date of the Fundamental Change;

 

(c)         the Purchase Date or Fundamental Change Purchase Date;

 

(d)         the last date on which a Holder may exercise its purchase right;

 

(e)         the name and address of the Paying Agent and the Conversion Agent;

 

(f)         that Notes must be surrendered to the Paying Agent to collect
payment of the Purchase Price or Fundamental Change Purchase Price;

 

(g)        that Notes as to which a Purchase Notice or Fundamental Change
Purchase Notice has been given may be converted only if the applicable Purchase
Notice or Fundamental Change Purchase Notice has been withdrawn in accordance
with the terms of this Supplemental Indenture;

 

(h)         that the Purchase Price or Fundamental Change Purchase Price for any
Notes as to which a Purchase Notice or a Fundamental Change Purchase Notice, as
applicable, has been given and not withdrawn shall be paid by the Paying Agent
promptly following the later of the Purchase Date or Fundamental Change Purchase
Date, as applicable, or the time of book-entry transfer or delivery of such
Notes;

 

(i)           the procedures the Holder must follow under Article IV or V
hereof, as applicable, and Article VI hereof;

 

(j)           briefly, the conversion rights of the Notes;

 

(k)          that, unless the Company defaults in making payment of such
Purchase Price or Fundamental Change Purchase Price on Notes covered by any
Purchase Notice or Fundamental Change Purchase Notice, as applicable, interest
(including Contingent Interest and Additional Amounts, if any) will cease to
accrue on and after the Purchase Date or Fundamental Change Purchase Date, as
applicable;

 

(l)           the CUSIP or ISIN number of the Notes; and

 

 

 

-16-

 

--------------------------------------------------------------------------------

 

 

(m)         the procedures for withdrawing a Purchase Notice or Fundamental
Change Purchase Notice.

 

In connection with providing such Company Notice, the Company will issue a press
release and publish a notice containing the information in such Company Notice
in a newspaper of general circulation in The City of New York or publish such
information on the Company's then existing Web site or through such other public
medium as the Company may use at the time.

 

At the Company's request, made at least five Business Days prior to the date
upon which such notice is to be mailed, and at the Company's expense, the Paying
Agent shall give the Company Notice to the Holders in the Company's name;
provided, however, that, in all cases, the text of the Company Notice shall be
prepared by the Company.

 

Section 6.02          Effect of Purchase Notice or Fundamental Change Purchase
Notice; Effect of Event of Default.  Upon receipt by the Company of the Purchase
Notice or Fundamental Change Purchase Notice specified in Section 5.01 or
Section 4.03, as applicable, the Holder of the Notes in respect of which such
Purchase Notice or Fundamental Change Purchase Notice, as the case may be, was
given shall (unless such Purchase Notice or Fundamental Change Purchase Notice
is withdrawn as specified in the following two paragraphs) thereafter be
entitled to receive solely the Purchase Price or Fundamental Change Purchase
Price with respect to such Notes.  Such Purchase Price or Fundamental Change
Purchase Price shall be paid by the Paying Agent to such Holder promptly
following the later of (x) the Purchase Date or the Fundamental Change Purchase
Date, as the case may be, with respect to such Notes (provided the conditions in
Section 5.01 or Section 4.03, as applicable, have been satisfied) and (y) the
time of delivery or book-entry transfer of such Notes to the Paying Agent by the
Holder thereof in the manner required by Section 5.01 or Section 4.03, as
applicable.  Notes in respect of which a Purchase Notice or Fundamental Change
Purchase Notice, as the case may be, has been given by the Holder thereof may
not be converted for shares of Common Stock on or after the date of the delivery
of such Purchase Notice or Fundamental Change Purchase Notice, as the case may
be, unless such Purchase Notice or Fundamental Change Purchase Notice, as the
case may be, has first been validly withdrawn as specified in the following two
paragraphs.

 

A Purchase Notice or Fundamental Change Purchase Notice, as the case may be, may
be withdrawn by means of a written notice of withdrawal delivered to the office
of the Paying Agent at any time prior to 5:00 p.m. New York City time on the
Business Day prior to the Purchase Date or the Fundamental Change Purchase Date,
as the case may be, to which it relates specifying:

 

(a)        if certificated, the certificate number of the Notes in respect of
which such notice of withdrawal is being submitted, or, if not certificated, the
written notice of withdrawal must comply with appropriate Depositary procedures;

 

(b)        the principal amount of the Notes with respect to which such notice
of withdrawal is being submitted; and

 

 

 

-17-

 

--------------------------------------------------------------------------------

 

 

(c)        the principal amount, if any, of such Notes which remains subject to
the original Purchase Notice or Fundamental Change Purchase Notice, as the case
may be, and which has been or shall be delivered for purchase by the Company.

 

There shall be no purchase of any Notes pursuant to Article IV or Article V
hereof if an Event of Default has occurred and is continuing (other than a
default that is cured by the payment of the Purchase Price or Fundamental Change
Purchase Price, as the case may be).  The Paying Agent shall promptly return to
the respective Holders thereof any Notes (x) with respect to which a Purchase
Notice or Fundamental Change Purchase Notice, as the case may be, has been
withdrawn in compliance with this Supplemental Indenture, or (y) held by it
during the continuance of an Event of Default (other than a default that is
cured by the payment of the Purchase Price or Fundamental Change Purchase Price,
as the case may be) in which case, upon such return, the Purchase Notice or
Fundamental Change Purchase Notice with respect thereto shall be deemed to have
been withdrawn.

 

Section 6.03        Notes Purchased in Part.  Any Notes that are to be purchased
only in part shall be surrendered at the office of the Paying Agent (with, if
the Company or the Trustee so requires, due endorsement by, or a written
instrument of transfer in form satisfactory to the Company and the Trustee duly
executed by, the Holder thereof or such Holder's attorney duly authorized in
writing) and the Company shall execute and the Trustee or the Authenticating
Agent shall authenticate and deliver to the Holder of such Notes, without
service charge, a new Note or Notes, of any authorized denomination as requested
by such Holder in aggregate principal amount equal to, and in exchange for, the
portion of the principal amount of the Notes so surrendered which is not
purchased or redeemed.

 

Section 6.04        Covenant to Comply with Securities Laws upon Purchase of
Notes.  In connection with any offer to purchase Notes under Article IV or
Article V hereof, the Company shall, to the extent applicable, (a) comply with
Rules 13e-4 and 14e-1 (and any successor provisions thereto) under the Exchange
Act, if applicable; (b) file the related Schedule TO (or any successor schedule,
form or report) under the Exchange Act, if applicable; and (c) otherwise comply
with all applicable federal and state securities laws so as to permit the rights
and obligations under Article IV or Article V hereof to be exercised in the time
and in the manner specified in Article IV or Article V hereof.

 

Section 6.05          Repayment to the Company.  The Trustee and the Paying
Agent shall return to the Company any cash or property that remains unclaimed as
provided in paragraph 14 of the Notes, together with interest that the Trustee
or Paying Agent, as the case may be, has agreed to pay, if any, held by them for
the payment of a Purchase Price or Fundamental Change Purchase Price, as the
case may be; provided, however, that to the extent that the aggregate amount of
cash or property deposited by the Company pursuant to Section 5.01(f) or 6.04,
as applicable, exceeds the aggregate Purchase Price or Fundamental Change
Purchase Price, as the case may be, of the Notes or portions thereof which the
Company is obligated to purchase as of the Purchase Date or Fundamental Change
Purchase Date, as the case may be, then promptly on and after the Business Day
following the Purchase Date or Fundamental Change Purchase Date, as the case may
be, the Trustee and the Paying Agent shall return any such excess to the Company
together with interest that the Trustee or Paying Agent, as the case may be, has
agreed to pay, if any.

 

 

-18-

 

--------------------------------------------------------------------------------

 

 

Section 6.06          Officers' Certificate.  At least five Business Days before
the Company Notice Date, the Company shall deliver an Officers' Certificate to
the Trustee  (provided, that at the Company's option, the matters to be
addressed in such Officers' Certificate may be divided among two such
certificates) specifying:

 

(a)                the manner of payment selected by the Company; and

 

(b)               whether the Company desires the Trustee to give the Company
Notice to the Holders required by Section 6.01 herein.

 

 

ARTICLE VII


Conversion of Notes

 

Section 7.01        Right to Convert.  A Holder may convert its Notes for Common
Stock at any time during which the conditions stated in paragraph 10 of the
Notes are met.  The number of shares of Common Stock issuable upon conversion of
a Note per $1,000 principal amount (the "Conversion Rate") shall be that set
forth in paragraph 10 in the Notes, subject to adjustment as herein set forth. 
The initial Conversion Rate is 29.2912 shares of Common Stock issuable upon
conversion of a Convertible Note per $1,000 principal amount.

 

A Holder may convert a portion of the principal amount of Notes if the portion
is $1,000 or a multiple of $1,000. 

 

Section 7.02        Conversion Procedures.  To convert Notes, a Holder must
satisfy the requirements in this Section 7.02 and in paragraph 10 of the Notes. 
The date on which the Holder satisfies all those requirements is the conversion
date (the "Conversion Date").  As soon as practicable, but in no event later
than the fifth Business Day following the Conversion Date, the Company shall
deliver to the Holder, through the Conversion Agent, a certificate for the
number of full shares of Common Stock issuable upon the conversion and cash in
lieu of any fractional share determined pursuant to Section 7.03.  The Person in
whose name the certificate is registered shall be treated as a stockholder of
record on and after the Conversion Date; provided, however, that no surrender of
Notes on any date when the stock transfer books of the Company shall be closed
shall be effective to constitute the Person or Persons entitled to receive the
shares of Common Stock upon such conversion as the record holder or holders of
such shares of Common Stock on such date, but such surrender shall be effective
to constitute the Person or Persons entitled to receive such shares of Common
Stock as the record holder or holders thereof for all purposes at the close of
business on the next succeeding day on which such stock transfer books are open;
such conversion shall be at the Conversion Rate in effect on the date that such
Notes shall have been surrendered for conversion, as if the stock transfer books
of the Company had not been closed.  Upon conversion of Notes, such Person shall
no longer be a Holder of such Notes.

 

No payment or adjustment shall be made for dividends on or other distributions
with respect to any Common Stock except as provided in Section 7.06 or as
otherwise provided in this Indenture.

 

 

 

 

-19-

 

--------------------------------------------------------------------------------

 

 

On conversion of Notes, that portion of accrued interest including accrued
Contingent Interest, if any, with respect to the converted Notes shall not be
canceled, extinguished or forfeited, but rather shall be deemed to be paid in
full to the Holder thereof through delivery of the Common Stock (together with
the cash payment, if any, in lieu of fractional shares) in exchange for the
Notes being converted pursuant to the provisions hereof, and the Fair Market
Value of such shares of Common Stock (together with any such cash payment in
lieu of fractional shares) shall be treated as issued, to the extent thereof,
first in exchange for interest accrued and unpaid through the Conversion Date
and accrued and unpaid Contingent Interest, and the balance, if any, of such
Fair Market Value of such Common Stock (and any such cash payment) shall be
treated as issued in exchange for the principal amount of the Notes being
converted pursuant to the provisions hereof.  Notwithstanding conversion of any
Notes, the Holders of the Notes and any Common Stock issuable upon conversion
thereof will continue to be entitled to receive Additional Amounts in accordance
with the Registration Rights Agreement.

 

If a Holder converts more than one Note at the same time, the number of shares
of Common Stock issuable upon the conversion shall be based on the total
principal amount of the Notes converted.

 

Upon surrender of a Note that is converted in part, the Company shall execute,
and the Trustee or the Authenticating Agent shall authenticate and deliver to
the Holder, a new Note in an authorized denomination equal in principal amount
to the unconverted portion of the Note surrendered.

 

If the last day on which Notes may be converted is a legal holiday in a place
where a Conversion Agent is located, the Notes may be surrendered to that
Conversion Agent on the next succeeding day that it is not a legal holiday.

 

Section 7.03        Cash Payments in Lieu of Fractional Shares.  The Company
shall not issue a fractional share of Common Stock upon conversion of Notes. 
Instead the Company shall deliver cash for the current market value of the
fractional share.  The current market value of a fractional share shall be
determined to the nearest 1/10,000th of a share by multiplying the Last Reported
Sale Price of a full share of Common Stock on the Trading Day immediately
preceding the Conversion Date by the fractional amount and rounding the product
to the nearest whole cent.

 

Section 7.04        Taxes on Conversion.  If a Holder converts Notes, the
Company shall pay any documentary, stamp or similar issue or transfer tax due on
the issue of shares of Common Stock upon the conversion.  However, the Holder
shall pay any such tax which is due because the Holder requests the shares to be
issued in a name other than the Holder's name.  The Conversion Agent may refuse
to deliver the certificates representing the Common Stock being issued in a name
other than the Holder's name until the Conversion Agent receives a sum
sufficient to pay any tax which shall be due because the shares are to be issued
in a name other than the Holder's name.  Nothing herein shall preclude any
withholding tax required by law.

 

Section 7.05          Covenants of the Company.  The Company shall, prior to
issuance of any Notes hereunder, and from time to time as may be necessary,
reserve out of its authorized but unissued Common Stock a sufficient number of
shares of Common Stock to permit the conversion of the Notes.

 

 

-20-

 

--------------------------------------------------------------------------------

 

All shares of Common Stock delivered upon conversion of the Notes shall be newly
issued shares or treasury shares, shall be duly and validly issued and fully
paid and nonassessable and shall be free from preemptive rights and free of any
lien or adverse claim.

 

The Company shall endeavor promptly to comply with all federal and state
securities laws regulating the order and delivery of shares of Common Stock upon
the conversion of Notes, if any, and shall cause to have listed or quoted all
such shares of Common Stock on each United States national securities exchange
or over-the-counter or other domestic market on which the Common Stock is then
listed or quoted.

 

Section 7.06        Adjustments to Conversion Rate.  The Conversion Rate shall
be adjusted from time to time, without duplication, as follows:

 

(a)        In case the Company shall (i) pay a dividend, or make a distribution,
exclusively in shares of its capital stock, on the Common Stock; (ii) subdivide
its outstanding Common Stock into a greater number of shares; (iii) combine its
outstanding Common Stock into a smaller number of shares; or (iv) reclassify its
Common Stock, the Conversion Rate in effect immediately prior to the record date
or effective date, as the case may be, for the adjustment pursuant to this
Section 7.06(a) as described below, shall be adjusted so that the Holder of any
Notes thereafter surrendered for conversion shall be entitled to receive the
number of shares of Common Stock of the Company which such Holder would have
owned or have been entitled to receive after the happening of any of the events
described above had such Notes been converted immediately prior to such record
date or effective date, as the case may be.  An adjustment made pursuant to this
Section 7.06(a) shall become effective immediately after the applicable record
date in the case of a dividend or distribution and shall become effective
immediately after the applicable effective date in the case of subdivision,
combination or reclassification of the Company's Common Stock.  If any dividend
or distribution of the type described in clause (i) above is not so paid or
made, the Conversion Rate shall again be adjusted to the Conversion Rate which
would then be in effect if such dividend or distribution had not been declared.

 

(b)        In case the Company shall issue rights or warrants to all holders of
the Common Stock entitling them (for a period expiring within 60 days after the
date of issuance of such rights or warrants) to subscribe for or purchase Common
Stock at a price per share less than the Market Price per share of Common Stock
on the record date fixed for determination of stockholders entitled to receive
such rights or warrants, the Conversion Rate in effect immediately after such
record date shall be adjusted so that the same shall equal the Conversion Rate
determined by multiplying the Conversion Rate in effect immediately after such
record date by a fraction of which (i) the numerator shall be the number of
shares of Common Stock outstanding on such record date plus the number of
additional shares of Common Stock offered for subscription or purchase, and (ii)
the denominator shall be the number of shares of Common Stock outstanding on
such record date plus the number of shares which the aggregate offering price of
the total number of shares so offered would purchase at the Market Price per
share of Common Stock on the earlier of such record

 

 

-21-

 

--------------------------------------------------------------------------------

 

 

 

date or the Trading Day immediately preceding the ex date for such issuance of
rights or warrants.  Such adjustment shall be made successively whenever any
such rights or warrants are issued, and shall become effective immediately after
the opening of business on the day following the record date for the
determination of stockholders entitled to receive such rights or warrants.  To
the extent that shares of Common Stock are not delivered after the expiration of
such rights or warrants, the Conversion Rate shall be readjusted to the
Conversion Rate which would then be in effect had the adjustments made upon the
issuance of such rights or warrants been made on the basis of delivery of only
the number of shares of Common Stock actually delivered.  If such rights or
warrants are not so issued, the Conversion Rate shall again be adjusted to be
the Conversion Rate which would then be in effect if such record date for the
determination of stockholders entitled to receive such rights or warrants had
not been fixed.  In determining whether any rights or warrants entitle the
holders to subscribe for or purchase shares of Common Stock at less than such
Market Price, and in determining the aggregate offering price of such shares of
Common Stock, there shall be taken into account any consideration received by
the Company for such rights or warrants, the value of such consideration, if
other than cash, to be determined by the Board of Directors.

 

(c)        In case the Company shall, by dividend or otherwise, distribute to
all holders of Common Stock any assets, debt securities or rights or warrants to
purchase any of its securities (excluding (i) any dividend, distribution or
issuance covered by those referred to in Section 7.06(a) or 7.06(b) hereof and
(ii) any dividend or distribution paid exclusively in cash) (any of the
foregoing hereinafter in this Section 7.06(c) called the "Distributed Assets or
Securities") in an aggregate amount per share of Common Stock that, combined
together with the aggregate amount of any other such distributions (other than
any so excluded) to all holders of its Common Stock made within the 12 months
preceding the date of payment of such distribution, and in respect of which no
adjustment pursuant to this Section 7.06(c) has been made, exceeds 15% of the
Market Price on the Trading Day immediately preceding the declaration of such
distribution, then, the Conversion Rate shall be adjusted (unless Section
7.06(e) applies, in which case the adjustment shall be made as provided therein)
so that the same shall equal the Conversion Rate determined by multiplying the
Conversion Rate in effect immediately prior to the close of business on the
record date mentioned below by a fraction of which (A) the numerator shall be
the Market Price per share of the Common Stock on the earlier of such record
date or the Trading Day immediately preceding the ex date for such dividend or
distribution, and (B) the denominator shall be (1) the Market Price per share of
the Common Stock on the earlier of such record date or the Trading Day
immediately preceding the ex date for such dividend or distribution less (2) the
Fair Market Value on the earlier of such record date or the Trading Day
immediately preceding the ex date for such dividend or distribution (as
determined by the Board of Directors, whose determination shall be conclusive,
and described in a certificate filed with the Trustee and the Conversion Agent)
of the Distributed Assets or Securities so distributed applicable to one share
of Common Stock.  Such adjustment shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
distribution; provided, however, that, if (i) the Fair Market Value of the
portion of the Distributed Assets or Securities so distributed applicable to one
share of Common Stock is equal to or greater than the Market Price of the Common
Stock on the record date for the determination of stockholders entitled to

 

 

-22-

 

--------------------------------------------------------------------------------

 

 

receive such distribution or (ii) the Market Price of the Common Stock on the
record date for the determination of stockholders entitled to receive such
distribution is greater than the Fair Market Value per share of such Distributed
Assets or Securities by less than $1.00, then, in lieu of the foregoing
adjustment, adequate provision shall be made so that each Holder shall have the
right to receive upon conversion, in addition to the shares of Common Stock, the
kind and amount of assets, debt securities, or rights or warrants comprising the
Distributed Assets or Securities the Holder would have received had such Holder
converted such Notes immediately prior to the record date for the determination
of stockholders entitled to receive such distribution.  In the event that such
distribution is not so paid or made, the Conversion Rate shall again be adjusted
to the Conversion Rate which would then be in effect if such distribution had
not been declared.

 

(d)        In case the Company shall make (i) any distributions, by dividend or
otherwise, during any quarterly fiscal periods consisting exclusively of cash to
all holders of outstanding shares of Common Stock in an aggregate amount that,
together with (ii) other all-cash distributions made to all holders of
outstanding shares of Common Stock during such quarterly fiscal period, and
(iii) any cash and the Fair Market Value, as of the expiration of any tender or
exchange offer (other than consideration payable in respect of any odd-lot
tender offer) of consideration payable in respect of any tender or exchange
offer by the Company or any of the Company's Subsidiaries for all or any portion
of shares of Common Stock concluded during such quarterly fiscal period, exceed
the product of $0.15 (appropriately adjusted from time to time for any stock
dividends on or subdivisions or combinations of the Common Stock) multiplied by
the number of shares of Common Stock outstanding on the record date for such
distribution, then, and in each such case, the Conversion Rate shall be adjusted
so that the same shall equal the Conversion Rate determined by multiplying the
Conversion Rate in effect immediately prior to the close of business on the
record date fixed for the determination of holders of Common Stock entitled to
receive such distribution by a fraction of which (A) the numerator shall be the
Market Price per share of the Common Stock on the earlier of such record date or
the Trading Day immediately preceding the ex date for such dividend or
distribution and (B) the denominator shall be (1) the Market Price per share of
Common Stock on the earlier of such record date or the Trading Day immediately
preceding the ex date for such dividend or distribution plus (2) $0.15
(appropriately adjusted from time to time for any stock dividends on or
subdivisions or combination of Common Stock) less (3) an amount equal to the
quotient of (x) the combined amount distributed or payable in the transactions
described in clauses (i), (ii) and (iii) above during such quarterly fiscal
period and (y) the number of shares of Common Stock outstanding on such record
date, such adjustment to become effective immediately after the record date for
the determination of stockholders entitled to receive such distribution.

 

(e)        With respect to Section 7.06(c) above, in the event that the Company
makes any distribution to all holders of Common Stock for which an adjustment is
required by Section 7.06(c) consisting of Equity Interests in a Subsidiary or
other business unit of the Company, the Conversion Rate shall be adjusted so
that the same shall equal the Conversion Rate determined by multiplying the
Conversion Rate in effect immediately prior to the close of business on the
record date fixed for the

 

 

 

-23-

 

--------------------------------------------------------------------------------

 

 

determination of holders of Common Stock entitled to receive such distribution
by a fraction of which (i) the numerator shall be (x) the Spin-off Market Price
per share of the Common Stock on such record date plus (y) the Spin-off Market
Price per Equity Interest of the Subsidiary or other business unit of the
Company on such record date and (ii) the denominator shall be the Spin-off
Market Price per share of the Common Stock on such record date, such adjustment
to become effective immediately after the effective date of such distribution of
Equity Interests in a Subsidiary or other business unit of the Company. 

 

(f)        Upon conversion of the Notes, the Holders shall receive, in addition
to the Common Stock issuable upon such conversion, the rights issued under the
Rights Agreement or under any future shareholder rights plan the Company
implements (notwithstanding the occurrence of an event causing such rights to
separate from the Common Stock at or prior to the time of conversion) unless,
prior to conversion, the rights have expired, terminated or been redeemed or
exchanged in accordance with the Rights Agreement.  If, and only if, the Holders
of Notes receive rights under such shareholder rights plans as described in the
preceding sentence upon conversion of their Notes, then no other adjustment
pursuant to this Section 7.06 shall be made in connection with such shareholder
rights plans.

 

(g)        For purposes of this Section 7.06, the number of shares of Common
Stock at any time outstanding shall not include shares held in the treasury of
the Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock.  The Company shall not
pay any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.

 

(h)        Notwithstanding the foregoing, in no event shall the Conversion Rate
exceed the maximum conversion rate specified under this Section 7.06(h) (the
"Maximum Conversion Rate") as a result of an adjustment pursuant to Section
7.06(c) and Section 7.06(d) hereof.  The Maximum Conversion Rate shall initially
be 44.2282 and shall be appropriately adjusted from time to time for any stock
dividends on or subdivisions or combinations of the Common Stock. The Maximum
Conversion Rate shall not apply to any adjustments made pursuant to any of the
events in Section 7.06(a) or Section 7.06(b) hereof. 

 

Section 7.07          Calculation Methodology.  No adjustment in the Conversion
Price need be made unless the adjustment would require an increase or decrease
of at least 1% in the Conversion Price then in effect, provided that any
adjustment that would otherwise be required to be made shall be carried forward
and taken into account in any subsequent adjustment.  Except as stated in this
Article VII, the Conversion Rate will not be adjusted for the issuance of Common
Stock or any securities convertible into or exchangeable for Common Stock or
carrying the right to purchase any of the foregoing.  Any adjustments that are
made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under Article VII, Section 7.06 and this Section
7.07 shall be made to the nearest cent or to the nearest 1/10,000th of a share,
as the case may be.

 

 

 

 

-24-

--------------------------------------------------------------------------------

 

 

Section 7.08          When No Adjustment Required.  No adjustment to the
Conversion Rate need be made:

 

(a)        upon the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on securities of the Company and the investment of additional optional
amounts in shares of Common Stock under any plan;

 

(b)        upon the issuance of any shares of Common Stock or options or rights
to purchase or acquire those shares pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Company or
any of its Subsidiaries;

 

(c)        upon the issuance of any shares of Common Stock pursuant to any
option, warrant, right, or exercisable, exchangeable or convertible security not
described in paragraph (b) above and outstanding as of the date of this
Supplemental Indenture;

 

(d)         for a change in the par value or no par value of the Common Stock;
or

 

(e)         for accrued and unpaid interest (including Contingent Interest or
Additional Amount, if any).

 

To the extent the Notes become convertible into cash, assets, or property (other
than capital stock of the Company or securities to which Section 7.12 applies),
no adjustment shall be made thereafter as to the cash, assets or property. 
Interest shall not accrue on such cash.

 

Section 7.09        Notice of Adjustment.  Whenever the Conversion Rate is
adjusted, the Company shall promptly mail to Holders a notice of the
adjustment.  The Company shall file with the Trustee and the Conversion Agent
such notice.  The certificate shall, absent manifest error, be conclusive
evidence that the adjustment is correct.  Neither the Trustee nor any Conversion
Agent shall be under any duty or responsibility with respect to any such
certificate except to exhibit the same to any Holder desiring inspection
thereof.

 

Section 7.10       Voluntary Increase.  The Company may make such increases in
the Conversion Rate, in addition to those required by Section 7.06, as the Board
of Directors considers to be advisable to avoid or diminish any income tax to
holders of Common Stock or rights to purchase Common Stock resulting from any
dividend or distribution of stock (or rights to acquire stock) or from any event
treated as such for income tax purposes.  To the extent permitted by applicable
law, the Company may from time to time increase the Conversion Rate by any
amount for any period of time if the period is at least 20 days, the increase is
irrevocable during the period and the Board of Directors shall have made a
determination that such increase would be in the best interests of the Company,
which determination shall be conclusive.  Whenever the Conversion Rate is so
increased, the Company shall mail to Holders and file with the Trustee and the
Conversion Agent a notice of such increase.  Neither the Trustee nor any
Conversion Agent shall be under any duty or responsibility with respect to any
such notice except to exhibit the same to any Holder desiring inspection
thereof.  The Company shall mail the notice at least 15 days before the date the
increased Conversion Rate takes affect.  The notice shall state the increased
Conversion Rate and the period it shall be in effect.

 

 

-25-

 

--------------------------------------------------------------------------------

 

Section 7.11        Notice to Holders Prior to Certain Actions.  In case:

 

(a)        The Company shall declare a dividend (or any other distribution) on
its Common Stock that would require an adjustment in the Conversion Rate
pursuant to Section 7.06;

 

(b)        The Company shall authorize the granting to all or substantially all
the holders of its Common Stock of rights or warrants to subscribe for or
purchase any share of any class or any other rights or warrants;

 

(c)        Of any reclassification or reorganization of the Common Stock of the
Company (other than a subdivision or combination of its outstanding Common
Stock, or a change in par value, or from par value to no par value, or from no
par value to par value), or of any consolidation or merger to which the Company
is a party and for which approval of any stockholders of the Company is
required, or of the sale or transfer of all or substantially all of the assets
of the Company; or

 

(d)         Of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company, the Company shall cause to be filed with the Trustee
and to be mailed to each Holder at its address appearing on the Debt Security
Register, as promptly as possible but in any event at least 15 days prior to the
applicable date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution or rights
or warrants, or, if a record is not to be taken, the date as of which the
holders of Common Stock of record to be entitled to such dividend, distribution,
or rights or warrants are to be determined or (y) the date on which such
reclassification, reorganization, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up is expected to become effective or occur,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such reclassification, reorganization, consolidation,
merger, sale, transfer, dissolution, liquidation or winding-up.  Failure to give
such notice, or any defect therein, shall not affect the legality or validity of
such dividend, distribution, reclassification, reorganization, consolidation,
merger, sale, transfer, dissolution, liquidation or winding-up. 

 

Section 7.12        Effect of Reclassification, Consolidation, Merger, Binding
Share Exchange or Sale.  If any of the following events occur, namely (a) any
reclassification or change of outstanding shares of Common Stock (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination); (b) any
consolidation, merger, combination or binding share exchange of the Company with
another corporation as a result of which holders of Common Stock shall be
entitled to receive stock, securities or other property or assets (including
cash) with respect to or in exchange for such Common Stock; or (c) any sale or
conveyance of the properties and assets of the Company as, or substantially as,
an entirety to any other corporation as a result of which holders of Common
Stock shall be entitled to receive stock, securities or other property or assets
(including cash) with respect to or in exchange for such Common Stock, then the
Company or the successor or purchasing corporation, as the case may be, shall
execute with the Trustee a Supplemental Indenture, providing that each Note
shall be convertible into the kind and amount of shares of

 

 

 

 

-26-

 

--------------------------------------------------------------------------------

 

 

stock and other securities or property or assets (including cash) receivable
upon such reclassification, change, consolidation, merger, combination, binding
share exchange, sale or conveyance by a holder of a number of shares of Common
Stock issuable upon conversion of such Note immediately prior to such
reclassification, change, consolidation, merger, combination, binding share
exchange, sale or conveyance.  Such Supplemental Indenture shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 7.12.

 

The Company shall cause notice of the execution of such Supplemental Indenture
to be mailed to each Holder, at its address appearing on the Debt Security
Register, within 20 days after execution thereof.  Failure to deliver such
notice shall not affect the legality or validity of such supplemental indenture.

 

The above provisions of this Section shall similarly apply to successive
reclassifications, changes, consolidations, mergers, combinations, binding share
exchanges, sales and conveyances.

 

If this Section 7.12 applies to any event or occurrence, Section 7.06 shall not
apply.

 

Section 7.13          Responsibility of Trustee.  The Trustee and any other
Conversion Agent shall not at any time be under any duty or responsibility to
any Holder to either calculate the Conversion Rate or determine whether any
facts exist which may require any adjustment of the Conversion Rate, or with
respect to the nature or extent or calculation of any such adjustment when made,
or with respect to the method employed, or herein or in any supplemental
indenture provided to be employed, in making the same and shall be protected in
relying upon an Officers' Certificate with respect to the same.  The Trustee and
any other Conversion Agent shall not be accountable with respect to the validity
or value (or the kind or amount) of any shares of Common Stock, or of any
securities or property, which may at any time be issued or delivered upon the
conversion of any Notes and the Trustee and any other Conversion Agent make no
representations with respect thereto.  Subject to the provisions of Article Six
of the Base Indenture, neither the Trustee nor any Conversion Agent shall be
responsible for any failure of the Company to issue, transfer or deliver any
shares of Common Stock or stock certificates or other securities or property or
cash upon the surrender of any Notes for the purpose of conversion or to comply
with any of the duties, responsibilities or covenants of the Company contained
in this Section.  Without limiting the generality of the foregoing, neither the
Trustee nor any Conversion Agent shall be under any responsibility to determine
the correctness of any provisions contained in any Supplemental Indenture
entered into pursuant to Article VII hereof relating either to the kind or
amount of shares of stock or securities or property (including cash) receivable
by Holders upon the conversion of their Notes after any event referred to in
such Section 7.12 or to any adjustment to be made with respect thereto, but,
subject to the provisions of Article Six of the Base Indenture, may accept as
conclusive evidence of the correctness of any such provisions, and shall be
protected in relying upon, the Officers' Certificate (which the Company shall be
obligated to file with the Trustee prior to the execution of any such
supplemental indenture) with respect thereto.

 

 

 

-27-

--------------------------------------------------------------------------------

 

 

Section 7.14        Simultaneous Adjustments.  In the event that Section 7.06
requires adjustments to the Conversion Rate under more than one of Sections
7.06(a), (b), (c) or (d), and the Record Dates for the distributions giving rise
to such adjustments shall occur on the same date, then such adjustments shall be
made by applying, first, the provisions of Section 7.06(c), second, the
provisions of Section 7.06(a), third, the provisions of Section 7.06(b) and
fourth, the provisions of section 7.06(d); provided, however, that nothing in
this Section 7.14 shall be construed to negate or allow circumvention of the
principle set forth in Section 7.06(h) hereof that the Maximum Conversion Rate
shall not apply to any adjustments made with respect to any of the events in
Section 7.06(a) or Section 7.06(b) hereof.

 

Section 7.15        Successive Adjustments.  After an adjustment to the
Conversion Rate under Section 7.06, any subsequent event requiring an adjustment
under Section 7.06 shall cause an adjustment to the Conversion Rate as so
adjusted.

 

Section 7.16        General Considerations.  Whenever successive adjustments to
the Conversion Rate are called for pursuant to Article VII hereof, such
adjustments shall be made to the Market Price as may be necessary or appropriate
to effectuate the intent of Article VII hereof and to avoid unjust or
inequitable results as determined in good faith by the Board of Directors.

 

 

ARTICLE VIII


Restrictions on Transfer

 

Section 8.01        Transfer and Exchange.

 

(a)        Transfer and Exchange of Notes in Definitive Form.  In addition to
the requirements set forth in Section 2.07 of the Base Indenture, Notes in
definitive form that are Transfer Restricted Securities presented or surrendered
for registration of transfer or exchange pursuant to Section 2.07 of the Base
Indenture shall be accompanied by the following additional information and
documents, as applicable, upon which the Registrar may conclusively rely:

 

(i)        if such Transfer Restricted Securities are being delivered to the
Registrar by a Holder for registration in the name of such Holder, without
transfer, a certification from such Holder to that effect (in substantially the
form of Exhibit B hereto); or

 

(ii)       if such Transfer Restricted Securities are being transferred (1) to a
Qualified Institutional Buyer in accordance with Rule 144A under the Securities
Act or (2) pursuant to an exemption from registration in accordance with Rule
144 under the Securities Act (and based upon an opinion of counsel if the
Company or the Trustee so requests) or (3) pursuant to an effective registration
statement under the Securities Act, a certification to that effect from such
Holder (in substantially the form of Exhibit B hereto); or

 

(iii)      if such Transfer Restricted Securities are being transferred in
reliance on and in compliance with another exemption from the registration
requirements of the Securities Act, a certification to that effect from such
Holder (in substantially the form of Exhibit B hereto) and an opinion of counsel
to that effect if the Company or the Trustee so requests.

 

 

-28-

 

--------------------------------------------------------------------------------

 

 

(b)        Transfer and Exchange of the Notes. 

 

(i)        The transfer and exchange of Global Notes or beneficial interests
therein shall be effected through the Depositary, in accordance with Section
2.15 of the Base Indenture and Article VIII hereof (including the restrictions
on transfer set forth therein and herein) and the rules and procedures of the
Depositary therefor, which shall include restrictions on transfer comparable to
those set forth therein and herein to the extent required by the Securities Act.

 

(ii)       The transfer and exchange of Global Notes or beneficial interests
therein for certificated notes (or vice versa) shall be effected through the
Trustee and the Depositary, as the case may be, in accordance with Section 2.15
of the Base Indenture and Article VIII hereof (including the restrictions on
transfer set forth therein and herein) and the rules and procedures of the
Depositary therefor, which shall include restrictions on transfer comparable to
those set forth therein and herein to the extent required by the Securities Act.

 

Section 8.02        Legends.

 

(a)        Except as permitted by Section 8.02(b) hereof, each certificate
evidencing the Global Notes or certificated notes in definitive form (and all
Notes issued in exchange therefor or substitution thereof) shall bear a legend
in substantially the following form:

 

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933 (THE
"SECURITIES ACT"), AND THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON
CONVERSION HEREOF MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

 

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY AND THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (II)  PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER

 

 

 

-29-

--------------------------------------------------------------------------------

 

 

 (IF AVAILABLE) OR (III) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE
SECURITY FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

THIS SECURITY AND ANY RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM
TIME TO TIME TO MODIFY THE RESTRICTIONS ON AND PROCEDURES FOR RESALES AND OTHER
TRANSFERS OF THIS SECURITY TO REFLECT ANY CHANGE IN APPLICABLE LAW OR REGULATION
(OR THE INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO THE RESALE OR
TRANSFER OF RESTRICTED SECURITIES GENERALLY. THE HOLDER OF THIS SECURITY SHALL
BE DEEMED BY THE ACCEPTANCE OF THIS SECURITY TO HAVE AGREED TO ANY SUCH
AMENDMENT OR SUPPLEMENT.

 

THE HOLDER OF THIS SECURITY IS SUBJECT TO, AND ENTITLED TO THE BENEFITS OF, A
REGISTRATION RIGHTS AGREEMENT, DATED AS OF JUNE 30, 2003 ENTERED INTO BY THE
COMPANY FOR THE BENEFIT OF CERTAIN HOLDERS OF SECURITIES FROM TIME TO TIME.

 

THE HOLDER OF THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY IS
SUBJECT TO, AND ENTITLED TO THE BENEFITS OF, A RIGHTS AGREEMENT, DATED AS OF
MARCH 12, 1996, BETWEEN THE COMPANY AND AMERICAN STOCK TRANSFER & TRUST COMPANY,
AS RIGHTS AGENT.

 

Each certificate evidencing the Global Notes also shall bear the legend
specified for Global Notes in the form of Note attached hereto as Exhibit A.

 

(b)        Upon any sale or transfer of a Transfer Restricted Security
(including any Transfer Restricted Security represented by a Global Note)
pursuant to Rule 144 under the Securities Act or an effective registration
statement under the Securities Act, which shall be certified to the Trustee and
Registrar upon which each may conclusively rely:

 

(i)        in the case of any Transfer Restricted Security represented by a
certificated note, the Registrar shall permit the Holder thereof to exchange
such Transfer Restricted Security for a certificated note that does not bear the
legend set forth in Section 8.02(a) hereof and rescind any restriction on the
transfer of such Transfer Restricted Security; and

 

 

 

-30-

--------------------------------------------------------------------------------

 

 

(ii)        in the case of any Transfer Restricted Security represented by a
Global Note, such Transfer Restricted Security shall not be required to bear the
legend set forth in Section 8.02(a) hereof if all other interests in such Global
Note have been or are concurrently being sold or transferred pursuant to Rule
144 under the Securities Act or pursuant to an effective registration statement
under the Securities Act.

 

Section 8.03        Registration Rights Agreement.  The Company shall perform
its obligations under the Registration Rights Agreement and shall comply in all
material respects with the terms and conditions contained therein including,
without limitation, the payment of Additional Amounts.

 

Section 8.04        Restriction on Common Stock Issuable Upon Conversion.

 

(a)        Shares of Common Stock to be issued upon conversion of Notes prior to
the effectiveness of a Shelf Registration Statement shall be physically
delivered in certificated form to the Holders converting such Notes and the
certificate representing such shares of Common Stock shall bear the Restricted
Common Stock Legend unless removed in accordance with Section 8.04(c).

 

(b)        If (i) shares of Common Stock to be issued upon conversion of Notes
prior to the effectiveness of a Shelf Registration Statement are to be
registered in a name other than that of the Holder of such Notes or (ii) shares
of Common Stock represented by a certificate bearing the Restricted Common Stock
Legend are transferred subsequently by such Holder, then, unless the Shelf
Registration Statement has become effective and such shares are being
transferred pursuant to the Shelf Registration Statement, the Holder must
deliver to the transfer agent for the Common Stock and to the Company a
certificate in substantially the form of Exhibit H as to compliance with the
restrictions on transfer applicable to such shares of Common Stock and neither
the transfer agent nor the registrar for the Common Stock shall be required to
register any transfer of such Common Stock not so accompanied by a properly
completed certificate.

 

(c)         Except in connection with a Shelf Registration Statement, if
certificates representing shares of Common Stock are issued upon the
registration of transfer, exchange or replacement of any other certificate
representing shares of Common Stock bearing the Restricted Common Stock Legend,
or if a request is made to remove such Restricted Common Stock Legend from
certificates representing shares of Common Stock, the certificates so issued
shall bear the Restricted Common Stock Legend, or the Restricted Common Stock
Legend shall not be removed, as the case may be, unless there is delivered to
the Company such reasonably satisfactory evidence, which, in the case of a
transfer made pursuant to Rule 144 under the Securities Act of 1933, may include
an opinion of counsel, as may be reasonably required by the Company, that
neither the legend nor the restrictions on transfer set forth therein are
required to ensure that transfers thereof comply with the provisions of Rule
144A or Rule 144 under the Securities Act of 1933 and that such shares of Common

 

 

 

-31-

 

--------------------------------------------------------------------------------

 

 

 

Stock are securities that are not "restricted" within the meaning of Rule 144
under the Securities Act of 1933.  Upon provision to the Company of such
reasonably satisfactory evidence, the Company shall cause the transfer agent for
the Common Stock to countersign and deliver certificates representing shares of
Common Stock that do not bear the legend.

 

Section 8.05        Delivery of Certain Information.  At any time when the
Company is not subject to Section 13 or 15(d) of the Exchange Act, upon the
request of a Holder or any beneficial holder of Notes or shares of Common Stock
issued upon conversion thereof, the Company will promptly furnish or cause to be
furnished Rule 144A Information (as defined below) to such Holder or any
beneficial holder of Notes or holder of shares of Common Stock issued upon
conversion of Notes, or to a prospective purchaser of any such security
designated by any such holder, as the case may be, to the extent required to
permit compliance by such Holder or holder with Rule 144A under the Securities
Act in connection with the resale of any such security.  "Rule 144A Information"
shall be such information as is specified pursuant to Rule 144A(d)(4) under the
Securities Act.

 

 

ARTICLE IX


Remedies; Modification and Waiver

 

 

Section 9.01        Additional Events of Default; Acceleration of Maturity. 
Solely with respect to the Notes issued hereby, Section 6.01(a) of the Base
Indenture is hereby deleted in its entirety, and the following is substituted in
lieu thereof as an Event of Default in addition to the other events set forth in
Section 6.01 of the Base Indenture:

 

"(a)      default in the payment of any interest upon any Security of that
series, including Contingent Interest and Additional Amounts, if any, when it
becomes due and payable, and continuance of such default for a period of 30
days;"

 

Section 9.02        Modification and Waiver. In addition to those matters set
forth in Section 8.02 of the Indenture (including the terms and conditions of
the Notes set forth herein), with respect to the Notes, no amendment or
Supplemental Indenture shall without the consent of the Holder of each Note
affected thereby:

 

(a)        Reduce the Redemption Price, Purchase Price or Fundamental Change
Purchase Price of the Notes; and

 

(b)       Alter the manner of calculation or rate of Contingent Interest or
Additional Amounts payable on any Note or extend the time for payment of any
such amount.

 

The reference to "interest" in Section 6.06(i) of the Base Indenture shall
include Contingent Interest and Additional Amounts, if any.

 

 

-32-

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE X


Miscellaneous Provisions

 

 

Section 10.01      The Indenture, as supplemented and amended by this Fourth
Supplemental Indenture, is in all respects hereby adopted, ratified and
confirmed. 

 

Section 10.02      This Fourth Supplemental Indenture may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument.

 

Section 10.03      THIS FOURTH SUPPLEMENTAL INDENTURE AND EACH NOTE SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW).

 

Section 10.04      If any provision in this Fourth Supplemental Indenture
limits, qualifies or conflicts with another provision hereof which is required
to be included herein by any provisions of the Trust Indenture Act, such
required provision shall control.

 

Section 10.05      In case any provision in this Fourth Supplemental Indenture
or the Notes shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

 

 

 

 

-33-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental
Indenture to be duly executed, as of the day and year first written above.

ELECTRONIC DATA SYSTEMS CORPORATION

 

By:                                                                              

Name: D. Gilbert Friedlander

Title:   Senior Vice President and Secretary

Attest: 

______________________________

Name:  David B. Hollander

Title:    Assistant Secretary

 

(SEAL)

JPMORGAN CHASE BANK, as Trustee

 

By:
                                                                             

Name:  Dennis J. Roemlein

Title:    Vice President and Trust Officer

(SEAL)

 

-34-

 

--------------------------------------------------------------------------------

 

Exhibit A

 

[FORM OF FACE OF NOTE]

[Global Note]

[Certificated Note]

 

[IF THIS SECURITY IS TO BE A GLOBAL NOTE -] THIS SECURITY IS A GLOBAL SECURITY
WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS REGISTERED IN
THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS SECURITY IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY.

 

[For as long as this Global Security is deposited with or on behalf of The
Depository Trust Company it shall bear the following legend.]  Unless this
certificate is presented by an authorized representative of The Depository Trust
Company, a New York corporation ("DTC"), to Electronic Data Systems Corporation
or its agent for registration of transfer, exchange, or payment, and any
certificate issued is registered in the name of Cede & Co. or in such other name
as is requested by an authorized representative of DTC (and any payment is made
to Cede & Co. or to such other entity as is requested by an authorized
representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
hereof, Cede & Co., has an interest herein.

 

 

ELECTRONIC DATA SYSTEMS CORPORATION

 

3.875% Convertible Senior Notes due 2023

 

No. __________                                                  
                                                                                                                                
$  __________*

                                       CUSIP No. ________

 

 

ELECTRONIC DATA SYSTEMS CORPORATION, a corporation duly organized and existing
under the laws of the State of Delaware (herein called the "Company", which term
includes any successor Person under the Indenture hereinafter referred to), for
value received, hereby promises to pay to _______________, or registered
assigns, the principal sum of ____________________ Dollars on July 15, 2023. 
This Note shall bear interest as specified on the other side of this Note.  This
Note is convertible and is subject to redemption at the option of the Company
and to purchase by the Company at the option of the Holder as specified on the
other side of this Note.

 

 

--------------------------------------------------------------------------------

*     Reference is made to Schedule A attached hereto with respect to decreases
and increases in the aggregate principal amount of Debt Securities evidenced by
this Certificate. 

 

 

I-1

 

--------------------------------------------------------------------------------

 

 

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

 

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933 (THE
"SECURITIES ACT"), AND THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON
CONVERSION HEREOF MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

 

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY AND THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED STATES TO A
PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (II) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (III)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY FROM IT
OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

THE HOLDER OF THIS SECURITY AGREES THAT SUCH HOLDER WILL NOT ENGAGE IN HEDGING
TRANSACTIONS INVOLVING THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON
CONVERSION HEREOF UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

 

I-2

 

--------------------------------------------------------------------------------

 

 

THIS SECURITY AND ANY RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM
TIME TO TIME TO MODIFY THE RESTRICTIONS ON AND PROCEDURES FOR RESALES AND OTHER
TRANSFERS OF THIS SECURITY TO REFLECT ANY CHANGE IN APPLICABLE LAW OR REGULATION
(OR THE INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO THE RESALE OR
TRANSFER OF RESTRICTED SECURITIES GENERALLY. THE HOLDER OF THIS SECURITY SHALL
BE DEEMED BY THE ACCEPTANCE OF THIS SECURITY TO HAVE AGREED TO ANY SUCH
AMENDMENT OR SUPPLEMENT.

 

THE HOLDER OF THIS SECURITY IS SUBJECT TO, AND ENTITLED TO THE BENEFITS OF, A
REGISTRATION RIGHTS AGREEMENT, DATED AS OF JUNE 30, 2003 ENTERED INTO BY THE
COMPANY FOR THE BENEFIT OF CERTAIN HOLDERS OF SECURITIES FROM TIME TO TIME.

 

THE HOLDER OF THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY IS
SUBJECT TO, AND ENTITLED TO THE BENEFITS OF, A RIGHTS AGREEMENT, DATED AS OF
MARCH 12, 1996, BETWEEN THE COMPANY AND AMERICAN STOCK TRANSFER & TRUST COMPANY,
AS RIGHTS AGENT.

 

FOR PURPOSES OF SECTIONS 1273 AND 1275 OF THE INTERNAL REVENUE CODE, THIS
SECURITY IS A CONTINGENT PAYMENT DEBT INSTRUMENT AND WILL ACCRUE ORIGINAL ISSUE
DISCOUNT AT THE ISSUER'S "COMPARABLE YIELD" FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES.  PURSUANT TO SECTION 213 OF THE SUPPLEMENTAL INDENTURE, THE COMPANY
AGREES, AND BY ACCEPTANCE OF A BENEFICIAL OWNERSHIP INTEREST IN THE SECURITY,
EACH BENEFICIAL HOLDER OF THE SECURITIES WILL BE DEEMED TO HAVE AGREED, FOR
UNITED STATES FEDERAL INCOME TAX PURPOSES, (i) TO TREAT THE SECURITIES AS
INDEBTEDNESS THAT IS SUBJECT TO THE CONTINGENT PAYMENT DEBT INSTRUMENT
REGULATIONS UNDER SECTION 1.1275-4 OF THE UNITED STATES TREASURY REGULATIONS
(THE "CPDI REGULATIONS"), AND, FOR PURPOSES OF THE CPDI REGULATIONS, TO TREAT
THE FAIR MARKET VALUE OF COMMON STOCK RECEIVED BY A BENEFICIAL HOLDER UPON ANY
CONVERSION OF THE NOTES AS A CONTINGENT PAYMENT AND (ii) TO BE BOUND BY THE
COMPANY'S DETERMINATION OF THE "COMPARABLE

 

 

 

I-3

 

--------------------------------------------------------------------------------

 

 

 

YIELD" AND "PROJECTED PAYMENT SCHEDULE," WITHIN THE MEANING OF THE CPDI
REGULATIONS, WITH RESPECT TO THE NOTES AND TO ACCRUE ORIGINAL ISSUE DISCOUNT AT
THE COMPARABLE YIELD AS DETERMINED BY THE COMPANY.  THE COMPANY'S DETERMINATION
OF THE "COMPARABLE YIELD" IS 5.8% PER ANNUM, COMPOUNDED SEMIANNUALLY.  THE
PROJECTED PAYMENT SCHEDULE, DETERMINED BY THE COMPANY, IS ATTACHED TO THE
SUPPLEMENTAL INDENTURE AS EXHIBIT J.  YOU MAY OBTAIN THE AMOUNT OF ORIGINAL
ISSUE DISCOUNT, ISSUE DATE, COMPARABLE YIELD AND PROJECTED PAYMENT SCHEDULE FOR
THE SECURITY BY SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO: 
ELECTRONIC DATA SYSTEMS CORPORATION, 5400 LEGACY DRIVE, PLANO, TEXAS 75024-3105,
ATTENTION:  TREASURER.

 

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Note shall not be
entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

 

 

 

 

 

 

I-4

 

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
under its corporate seal.

 

 

Dated:  June 30, 2003

ELECTRONIC DATA
SYSTEMS CORPORATION

 

 
 

 

By: /S/ D. GILBERT FRIEDLANDER            

 

Name: D. Gilbert Friedlander

(SEAL)

Title: Senior Vice President, General Counsel
and Secretary

 

Attest:

/S/ DAVID B. HOLLANDER             

Name:  David B. Hollander

Title:  Assistant Secretary

 

 

 

 

I-5

 

 



